Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-4 and 6-13) in the reply filed on 5/18/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7-12 use various acronyms but fail to define what each acronym is representing. As such, it is unclear what the various acronyms mean. The various acronyms are listed below. 
Claim 1 recites the acronym OWS.
Claims 7-12 recite the acronym CO.
Claims 7 and 11-12 recite the acronym OWSL.
Claims 8, 10 and 12 recite the acronym LOSL.
Claims 8 and 12 recite the acronym HWLOSL.
Claim 9 recite the acronym HOSL.
Claim 10 recites the acronym RSRFE.
Claim 10 recites the acronym CW.
Claims 10-11 recite the acronym WWSL. 

Allowable Subject Matter
Claims 1-4 and 6-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is considered to be Hoffman (WO 2014/113894 in IDS). Hoffman teaches a similar process of a feed composition from a thermal desorption unit being treated via a condensing unit, surge vessel, and an oil/water separation unit with the water separated from the oil/water separation unit being returned to the condensing unit. Hoffman also teaches that the motive fluid for the condensing unit can be a combination of oil and water ([0073]). However, Hoffman fails to teach the specific method flow steps claimed (surge vessel emulsion being split to a heat exchanger and an oil/water separator, the heat exchanger forming a cooled emulsion that is combined with the feed composition in the condensing vessel). No prior art was found that would obviate the claimed method steps as applied to the cooled emulsion source and flow path. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777